Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 07/19/2022. Claims 1-20 are currently pending.
Priority
Current application, US Application No. 16629231, filed 01/07/2020 is a national stage entry of PCT/US2018/021703, International Filing Date: 03/09/2018, claims Priority from Provisional Application 62547133, filed 08/18/2017.

Response to Amendment
Applicant's amendment to the claims is entered into further examination and appreciated by the examiner.

Response to Arguments/Remarks
Regarding remarks to the objections to the specification, the amendment is accepted and the previous objections are withdrawn.
Regarding remarks to the objections to the drawings, the amendment is accepted and the previous objections are withdrawn.
Regarding arguments to the rejections under 35 USC 101, amendments accompanied with applicant's arguments have been fully considered but they are not persuasive.
Applicant argues (see pg. 11 line 4 – pg. 12 line 10) that even if the claims did recite an abstract idea, the abstract idea would be integrated into a practical application. Applicant asserts that the limitation “steer the drilling tool using corresponding values for at least one of the weight-on-bit or the rotations-per-minute” is not an insignificant extra solution activity to the judicial exception because the Prong Two analysis considers the claim as a whole. In particular, the analysis should "take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application”. Applicant continues to argue that the independent claims, when viewed as a whole, integrate any alleged abstract ideas into a practical application because they improve "technology or a technical field.
Examiner respectfully submits that the representative independent claim 1 discloses a standard drilling system consisting of a tool and a general computing device which includes software models and a software control module, i.e. software or program per se, when viewed as a whole. The recited limitations or elements are not particular in the art. The limitation “steer the drilling tool using corresponding values for at least one of the weight-on-bit or the rotations-per-minute” is not even recited positively and the limitation is recited as an intended purpose for a control module. Even if the limitation was recited positively, the limitation would be insignificant extra solution activity to the judicial exception because the limitation is not particular in the art and is also recited in a high level of generality. The alleged improvement to the technology is in the abstract idea itself and the improvement of abstract idea cannot be treated as improvement to the technology. Applicant failed to present an objective evidence for an alleged improvement to the technology. Therefore, the claims are determined as failing to indicate integration of a practical application to the judicial exception at step 2A prong-2 test.
Applicant also argues (see pg. 12 line 11 – pg. 13 line 12) that while the identified limitations of the independent claims may inherently involve mathematical concepts, they do not expressly recite any mathematical concept.
Examiner respectfully submits that generation of a data including optimized values for the parameters extending beyond the domain of real time data and use of a stochastic optimization to project a value for parameters are explicit mathematical concepts or a combination of explicit mathematical concept and mental process. Thus, the claims recite abstract ideas at step 2A prong-1 test. Therefore, the claims are not patent eligible and the rejections are maintained.
Regarding arguments to the rejections under 35 USC 103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Interpretation – 35 USC 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	The current application includes limitations in claim 1  that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons:

	Claim 1 includes a limitation/element that use generic placeholders, “a data generation model”, “a data generation model” and “a control module”  that are coupled with functional language, “generate and combine”, “use and project” and “steer”, respectively without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
	The physical structure of “a data generation model”, “a data generation model” and “a control module” are interpreted as computer software programs that can be stored in a non-transitory memory device (see software application [0022-0024 , Fig. 3])

	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A system comprising: (1.A)
a drilling tool; and a computing device in communication with the drilling tool, the computing device including a non-transitory memory device comprising instructions that include: (1.B)
a data generation model that is executable by the computing device to generate synthetic data about rate of penetration, weight-on-bit, and rotations- per-minute using real-time data associated with the drilling tool, and to combine the synthetic data with the real-time data to form combined data, the synthetic data including, outside a domain of the real-time data, optimized values for the rate of penetration, the weight-on-bit, and the rotations-per-minute; (1.C)
a rate of penetration model that is trained using the combined data and that is executable by the computing device to use stochastic optimization to project a value for the rate of penetration per drilling sequence using range constraints and to project corresponding values for weight-on-bit and rotations-per-minute; (1.D)
and a control module that is executable by the computing device to steer the drilling tool using corresponding values for at least one of the weight-on-bit or the rotations-per-minute (1.E)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (System).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitation/steps labeled as (1.C) ~ (1.D) are treated by the Examiner as belonging to mathematical concept grouping as the limitations/steps involve mathematical relationship between real-time data and synthetic data using model (See spec. [0007-0009, 0023, 0032-0034, Fig. 5-7], side note: model is an abstract representation of specifying mathematical relationship between actual and predicted data values) and mathematical optimization between RoP and control parameters, i.e. WoB and RPM (stochastic Bayesian optimization [0024, 0028 eq. ROP, 0031, Fig. 4])
Other independent claims 7 and 14 recite the limitation “training a rate of penetration model using the combined data to produce a trained rate of penetration model”. The recited limitation is interpreted as Mathematical Concept as the limitation represent calculation of parameters of a RoP model using the combined data, wherein the model shows a mathematical relationship between RoP and drilling parameters such as WoB, RPM.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A system”,  “a drilling tool”, “a computing device in communication with the drilling tool, the computing device including a non-transitory memory device comprising instructions”, “a data generation model that is executable by the computing device; a rate of penetration model that is trained using the combined data and that is executable by the computing device; a control module that is executable by the computing device” and “steer the drilling tool using corresponding values for at least one of the weight-on-bit or the rotations-per-minute”;
In Claim 7: “A method of operating a drilling tool”; 
In Claim 14: “A non-transitory computer-readable medium that includes instructions that are executable by a processing device for causing the processing device to perform operations”;
As per claim 1, the additional element in the preamble “A system” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a general technological environment or field of use. The limitation/element “a drilling tool” is not particular in the art. The limitations/elements “computing device in communication with the drilling tool, the computing device including a non-transitory memory device comprising instructions” represents general computer hardware components and they are not particular. The limitations/elements “a data generation model that is executable by the computing device, a rate of penetration model that is trained using the combined data and that is executable by the computing device and a control module that is executable by the computing device” represent computer software application and they are not particular in the art. The software application is considered as Software or Program per se and it is not even included in four categories of statutory subject matter (see MPEP 2106.03 Eligibility Step 1). The limitation “steer the drilling tool using corresponding values for at least one of the weight-on-bit or the rotations-per-minute” is recited as intended purpose and even it is positively recited, it only adds insignificant extra solution activity to the judicial exception as the steering of the drilling tool is not particular in the art and is also recited in a high level of generality.
As per claim 7, the additional element in the preamble “A method of operating a drilling tool” is not qualified for a meaningful limitation and it only generally link the use of the judicial exception to a standard operation or field of use.
As per claim 14, the additional element in the preamble “A non-transitory computer-readable medium that includes instructions that are executable by a processing device for causing the processing device to perform operations” is not qualified for a meaningful limitation and it represents a general computer component and it is not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/steps/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Dursun, Payette, Strom. Dykstra and etc. under the list of prior art of record)
	Claims 1-20, therefore, are not patent eligible.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 7-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dursun (WO 2016160005 A1) in view of Eckstein (US 20130229298 A1) and Payette (G. S. Payette and et al, “A Real-Time Well-Site Based Surveillance and Optimization Platform for Drilling: Technology, Basic Workflows and Field Results”, SPE/IADC Drilling Conference and Exhibition held in The Hague, The Netherlands, 14–16 March 2017).
As per claim 1, Dursun discloses
		A system comprising: a drilling tool; (drilling system, BHA, drill bit [pg. 4 line 6-33, Fig. 1])
	and a computing device in communication with the drilling tool, the computing device including a non-transitory memory device comprising instructions that include: (information handling system, storage device, memory,  communications between the various hardware components , controller, actuator, actuator [pg. 2 line 14 – 32])
	a data generation model that is executable by the computing device to generate formatted data about rate of penetration, weight-on-bit, and rotations-per-minute using real-time data associated with the drilling tool (software, predictive model [pg. 8 line 17-25, Fig. 3], context-specific predictive model … identify a relationship between … the drilling parameters and … and the resulting ROP, training data sets [pg. 9 line 19-32], drilling parameter … ‘weight-on-bit’ [pg. 5 line 14-16], drilling parameter … RPM [pg. 7 line 1-8], drilling parameters … WOB, RPM [pg. 7 line 9 – 18], raw data sets … real-time information, the raw data sets from multiple drilling operations may be aggregated, datasets may be retrieved and segregated according to the types of drilling operations and formations from which they were produced, and used to generated context-specific predictive models [pg. 8 line 7-10])
	a rate of penetration model that is trained by a processed data (generation and use of models for the prediction of operational parameters and performance results [pg. 1 line 4-5], predictive model generation [pg. 8 line 4-6]) that is trained using the received data (received data … into a … training data sets [pg. 14 line 27-35], training data sets … comprises … from the received, may comprise … pre-processed data, may comprise … preprocessed data … generated during a drilling operation [pg. 9 line 1-18]) and that is executable by the computing device (information handling systems executing computer readable instructions in the form of software [pg. 8 line 18-25]) to use stochastic optimization to project a value for the rate of penetration per drilling sequence using range constraints and to project corresponding values for weight-on-bit and rotations-per-minute; (training set size optimization step that may be used to improve predictive performance of the resulting predictive models [pg. 13 line 9-30, pg. 14 line 15-25], randomized parameter optimization [pg. 18 line 12-15, pg. 19 line 22-26, claim 6, 19, Fig. 3], linear regression model, projections, dependent variables, e.g., ROP, and independent variables, e.g., hook load, flow rate, etc., of the training data sets T1-T11 are received by a processor are projected into a new space [pg. 10 line 21-24], ROP, WOB, RPM [pg. 16 line 25-pg. 17 line 3, pg. 18 line 2-15, claim 13 and 26], selecting optimized parameters, within specified ranges [pg. 12 line 15-22])
	and a control module that is executable by the computing device to steer the drilling tool using corresponding values for at least one of the weight-on-bit or the rotations-per-minute. (control unit, information handling system, alter the drilling parameters, RPM, WOB [pg. 6 line 31 – pg. 7 line 18]).

However, Dursun is not explicit on generating a synthetic data and is silent regarding combining the synthetic data with the real-time data, the synthetic data including, outside a domain of the real-time data, optimized values for the rate of penetration, the weight-on-bit, and the rotations-per-minute and a rate of penetration model trained using the combined data.

Eckstein discloses extrapolating a data segment and fusing track segment obtained from surveillance data and the extrapolated track segment into a synthetic threaded segments (determining a trajectory of item, segmenting surveillance point data of sensors, fusing the track segments for the item into a synthetic threaded track for the item [abs, 0012], trajectory association, extrapolating between track segments … not overlapping [0019, Fig. 8], fusing the track segments … into a synthetic threaded track for the item [0036]).

Payette discloses extrapolating drilling parameter or increase/decrease the controllable real-time drilling parameters beyond limits such as WOB, RPM, ROP to find their sweet spot for the control platform optimization (increase WOB beyond “field rules” [abs], response surfaces for MSE, ROP and TSE, extrapolate … beyond the samples response point data [pg. 7 line 3-1 from the bottom, Fig. 3], increasing … decreasing … the controllable drilling parameters beyond ‘or below’ the initial ‘limits’, increase drilling performance, optimization platform [pg. 12 line 5-13, Fig. 7], real-time drilling parameter management to determine WOB and RPM "sweet spot(s) [pg. 13 first paragraph], controllable drilling parameters, WOB, RPM, ROP [pg. 16 third paragraph]) and construct statistical models using combined data (long time / depth analysis, construct statistical models ‘response surfaces / performance maps’ relating the controllable drilling parameters, Processing of these models is further utilized to produce recommended set points for the controllable drilling parameters [pg. 7 line 1-4]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Dursun in view of Eckstein and Payette to combine the synthetic data, including, outside a domain of the real-time data, optimized values for the rate of penetration, the weight-on-bit, and the rotations-per-minute, with the real-time data and train a rate of penetration model using the combined data for an optimal drilling operation of hydrocarbon production process. (Dursun - optimize production of hydrocarbons, and performing the necessary steps to produce and process the hydrocarbons from the subterranean formation. ROP [pg. 1 line 6-20]).

As per claim 7, Dursun discloses
	A method of operating a drilling tool, the method comprising: (methods … downhole information collection, LWD, MWD, drilling process, drilling assembly [pg. 3 line 27-pg. 4 line 5], drilling system, BHA, drill bit [pg. 4 line 6-33, Fig. 1], drilling operation [pg. 5 line 17- pg. 6 line 21)
	generating processed data about rate of penetration, weight-on-bit, and rotations-per-minute using real-time data associated with the drilling tool; (identify a relationship between … the drilling parameters and … and the resulting ROP, training data sets [pg. 9 line 19-32], drilling parameter … ‘weight-on-bit’ [pg. 5 line 14-16], drilling parameter … RPM [pg. 7 line 2-8], drilling parameters … WOB, RPM [pg. 7 line 9 – 18], raw data sets … real-time information, the raw data sets from multiple drilling operations may be aggregated, datasets may be retrieved and segregated according to the types of drilling operations and formations from which they were produced, and used to generated context-specific predictive models [pg. 8 line 7-10])

However, Dursun is not explicit on generating a synthetic data and is silent regarding combining the synthetic data with the real-time data to form the combined data, the synthetic data including, outside a domain of the real-time data, optimized values for the rate of penetration, the weight-on-bit, and the rotations-per-minute.

Eckstein discloses extrapolating a data segment and fusing track segment obtained from surveillance data and the extrapolated track segment into a synthetic threaded segments (determining a trajectory of item, segmenting surveillance point data of sensors, fusing the track segments for the item into a synthetic threaded track for the item [abs, 0012], trajectory association, extrapolating between track segments … not overlapping [0019, Fig. 8], fusing the track segments … into a synthetic threaded track for the item [0036]).

Payette discloses extrapolating drilling parameter or increase/decrease the controllable real-time drilling parameters beyond limits such as WOB, RPM, ROP to find their sweet spot for the control platform optimization (increase WOB beyond “field rules” [abs], response surfaces for MSE, ROP and TSE, extrapolate … beyond the samples response point data [pg. 7 line 3-1 from the bottom, Fig. 3], increasing … decreasing … the controllable drilling parameters beyond ‘or below’ the initial ‘limits’, increase drilling performance, optimization platform [pg. 12 line 5-13, Fig. 7], real-time drilling parameter management to determine WOB and RPM "sweet spot(s) [pg. 13 first paragraph], controllable drilling parameters, WOB, RPM, ROP [pg. 16 third paragraph]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Dursun in view of Eckstein and Payette to combine the synthetic data, including, outside a domain of the real-time data, optimized values for the rate of penetration, the weight-on-bit, and the rotations-per-minute, with the real-time data and train a rate of penetration model using the combined data for an optimal drilling operation of hydrocarbon production process.
Dursun in view of Eckstein and Payette further discloses
	training a rate of penetration model using the combined data to produce a trained rate of penetration model; (training data sets [pg. 14 line 27-35], training data sets … comprises … from the received, may comprise … preprocessed data … generated during a drilling operation [pg. 9 line 1-18], generation and use of models for the prediction of operational parameters and performance results [pg. 1 line 4-5], predict the ROP, predictive model generation [pg. 8 line 2-6])
	projecting a value for the rate of penetration per drilling sequence using stochastic optimization of the trained rate of penetration model subject to range constraints; projecting corresponding values for weight-on-bit and rotations-per-minute using the trained rate of penetration model; (projections, dependent variables, e.g., ROP, and independent variables, e.g., hook load, flow rate, etc., of the training data sets T1-T11 are received by a processor are projected into a new space [pg. 10 line 21-24], ROP, WOB, RPM [pg. 16 line 25-pg. 17 line 3, pg. 18 line 2-15, claim 13 and 26], selecting optimized parameters, within specified ranges [pg. 12 line 15-22])
	and steering the drilling tool using the corresponding values for at least one of the weight-on-bit or the rotations-per-minute. (control unit, information handling system, alter the drilling parameters, RPM, WOB [pg. 6 line 31 – pg. 7 line 18])

As per claim 14, Dursun discloses
	A non-transitory computer-readable medium that includes instructions that are executable by a processing device for causing the processing device to perform operations comprising: (non-transitory computer readable medium, instructions, executed by a processor [pg. 17 line 4-6. Claim 14] )

Dursun in view of Eckstein and Payette discloses the rest of the claim as shown in claim 7 above.

As per claim 2, 8 and 15, Dursun, Eckstein and Payette disclose claims 1, 7 and 14 set forth above.
Eckstein further discloses the synthetic data includes points outside a domain of the real-time data. (surveillance point data of sensors, track segments [abs, 0012], extrapolating between track segments … not overlapping [0019, Fig. 8], extrapolated track segments are equivalent to the synthetic data points outside a domain of the real-time data)

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art further in view of Eckstein to arrange the synthetic data including points outside a domain of the real-time data for an optimal drilling operation of hydrocarbon production process.

As per claims 3, 9 and 16, Dursun, Eckstein and Payette disclose claims 1, 7 and 14 set forth above.
Dursun further discloses at least one of the data generation model or the rate of penetration model comprises a linear model or a non-linear model. (models that can be used to predict the ROP [pg. 8 line 15-16], linear dimensionality reduction, a linear regression model, nonlinear dimensionality reduction, encoding, neural network, equivalent to nonlinear model [pg. 10 line 21- pg. 11 line 8])

	Claims 4, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dursun, Eckstein and Payette in view of Walter (US 20190327501 A1), hereinafter ‘Walter’.
As per claims 4, 10 and 17, Dursun, Eckstein and Payette disclose claims 1, 7 and 14 set forth above.
Dursun discloses use of neural network, but the set forth combined prior art is silent regarding RGAN.

Walter discloses use of RNN combined with GAN for data modeling (data model, neural network, recurrent neural network, generative adversarial network [0044, 0052, 0123], an RNN-GAN model [claim 37]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Walter to use RGAN for models for an optimal drilling operation of hydrocarbon production process.

	Claims 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dursun, Eckstein and Payette in view of Fox (US 20190302310 A1), hereinafter ‘Fox’.
As per claims 5, 11 and 18, Dursun, Eckstein and Payette disclose claims 1, 7 and 14 set forth above.
The set forth combined prior art is silent regarding at least one of the data generation model or the rate of penetration model comprises a deep neural network model including a plurality of hidden layers, each hidden layer comprising a plurality of nodes.
Fox is disclosing DNN including a plurality of hidden layers, each hidden layer comprising a plurality of nodes, for models (DNN, hidden layers [0134, Fig. 7], deep learning, models, deep neural network models [0137]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Fox to use DNN for models for an optimal drilling operation of hydrocarbon production process.

	Claims 6, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dursun, Eckstein and Payette in view of Dykstra (US 20160230530 A1), hereinafter ‘Dykstra’.
As per claims 6, 12 and 19, Dursun, Eckstein and Payette disclose claims 1, 7 and 14 set forth above.
Dursun discloses Bayesian network as a learning algorithm and control drilling parameters WOB and RPM to steer the drilling tool to obtain ROP (learning algorithm, a Bayesian … network  [pg. 12 line 9-14, claim 5, 18], control unit, WOB, RPM, ROP [pg. 6 line 31 – pg. 8 line 16]), but is not explicit on determining ROP via stochastic optimization.

Dykstra discloses determining ROP via stochastic control optimization (stochastic control … ROP [0025-0028], optimize … drilling operation [0014, 0032-0033, 0035 and 0037]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Dykstra to use Bayesian optimization as the stochastic optimization and steer the drilling tool by controlling the drilling tool to obtain the value of the rate of penetration by influencing the corresponding values for weight-on-bit and rotations-per-minute for an optimal drilling operation of hydrocarbon production process.
 
	Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dursun, Eckstein and Payette in view of Wang (CN 102472825 A).
As per claims 13 and 20, Dursun, Eckstein and Payette disclose claims 7 and 14.
Dursun discloses the training of the rate of penetration model, the projecting of the value for the rate of penetration per drilling sequence, and the projecting of corresponding values for weight-on-bit and rotations-per-minute (training data sets [pg. 14 line 27-35], predictive model generation [pg. 8 line 2-6], projections, dependent variables, e.g., ROP, and independent variables, e.g., hook load, flow rate, etc., of the training data sets T1-T11 are received by a processor are projected into a new space [pg. 10 line 21-24], ROP, WOB, RPM [pg. 16 line 25-pg. 17 line 3, pg. 18 line 2-15, claim 13 and 26]), but is silent in repeating the teaching for each of a plurality of measured depths.
Wang discloses repeating calculation process at each depth for the drilling optimization (at each point, time or depth, of the drilling process … calculates … to … achieve optimal OBJ … and the process is repeated to optimize the drilling process [0125]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Wang to repeat the teaching of the rate of penetration model, the projecting of the value for the rate of penetration per drilling sequence, and the projecting of corresponding values for weight-on-bit and rotations-per-minute for each of a plurality of measured depths for an optimal drilling operation of hydrocarbon production process.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Scholte (US 20110120222 A1) discloses combining a measured data and an interpolated data, i.e. equivalent to synthesis data for an accurate data processing of the combined  data in the next process step (acoustic data may be padded using the values obtained by means of extrapolation. This results in padded acoustic data, the acoustic extrapolated measured data and the extrapolated data form a single, two-dimensional signal. For example, the extrapolated data and the measured data are combined in a single matrix, with the measured data in the middle and the extrapolated data around it. acoustic data padded in this way is less disturbed by numeric instabilities[0056]).
	Storm (US 20190169986 A1) discloses a real-time synthetic logging method for optimizing one or more operations in a well. The method generally includes receiving measurements of one or more parameters in real time while performing operations in the well , the measurements being captured without using tools that include active nuclear sources. The method further includes providing the measurements as input to a machine learning algorithm ‘MLA’ that is trained using historical or training well data. The method further includes generating , based on the synthetic mechanical property log, optimized parameters for at least one operation selected from the following list: drilling the well in real-time ; steering the well in real - time ; and stimulating a reservoir in rea -time [abs].
	Zachary (S. Zachary and et al “Multivariate extrapolation in the offshore environment”, Applied Ocean Research 20 (1998) 273–295) discloses 
generation of a synthetic data outside a domain of the real-time data (functions of two or more … variables and the problem is to estimate the extremes of their joint distribution, typically beyond  the range of the observed data [abs], extrapolation of the observed distribution of data into its extreme region [pg. 273 left col line 2-1 from the bottom], estimation and extrapolation of the ‘marginal’ distributions of individual variables and the determination of the probabilities of extreme events associated with them [pg. 275 left col section 2. Methodology line 3-5]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2857